DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: D1-D3 in page 14, paragraph 4 is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identifying portion” and “voltage detecting portion” in claims 1 and 7, and “control portion” in claims 1-7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (US 20090209818).
Regarding Claim 1, Higuchi discloses a camera control unit (12, 72) for an endoscope (10, 70), a plurality of various endoscopes (10, 70) each of which having different voltage requirement being connectable to the camera control unit ([0009]-[0014], various endoscopes with different types of imaging sensors by obtaining the power control information corresponding to the imaging sensor; the power control information includes information regarding each of the voltages),
the camera control unit (12, 72) comprising:
a power supply (50) that generates a required voltage for each of the plurality of the various endoscopes (10, 70) expected to be connected to the camera control unit (12, 72)([0033]-[0036], power supply circuit 50 with voltage supply sections 54 and 55 supply different voltages to the CCD 30);
an identifying portion (Figs. 2, RAM 47 with power control information table 60) that identifies the required voltage for one of the plurality of the various endoscopes (10, 70) connected to the camera control unit (12, 72) and outputs an identification result ([0029] A RAM of the processor stores a power control information table in which types of the CCD and power control information indicating methods of supplying each voltage to the CCD are related and stored);
a control portion (CPU 46) that controls the power supply in such a manner that power having the required voltage is generated according to the identification result ([0038] CPU 46 identifies the type of the CCD 30 of the connected electronic endoscope 10 based on the retrieved CCD information 34; the CPU 46 then instructs the power supply circuit 50 to supply each of the voltages to the CCD 30 based on the retrieved power control information 62);
a switch (micro switch 52) that is disposed on a power supply path connected to the power supply for adjustment when control of the power supply is carried out ([0029] a micro switch 52 for detecting a connection of the electronic endoscope 10 are connected to the CPU 46),
and is configured to alternate between conduction and blocking of the power supply path ([0030] micro switch 52 detects the connection with the electronic endoscope 10 from the ON/OFF of the contact terminal and inputs the detection result to the CPU 46);
and a voltage detecting portion (voltage supply section 56) that detects a voltage across the switch and output a detection result ([0034] when the contact with the electronic endoscope 10 is detected by the micro switch 52, the CPU 46 instructs the power supply circuit 50 to supply the electric power to the RON 32; Based on the instruction from the CPU 46, the power supply circuit 50 controls the communication voltage supply section 56 and supplies the electric power to the ROM 32),
wherein the control portion (CPU 46) adjusts an output voltage of the power supply in such a manner as to compensate for an amount of voltage drop due to the switch based on the detection result ([0034] when the contact with the electronic endoscope 10 is detected by the micro switch 52, the CPU 46 instructs the power supply circuit 50 to supply the electric power to the RON 32. Based on the instruction from the CPU 46, the power supply circuit 50 controls the communication voltage supply section 56 and supplies the electric power to the ROM 32).
Regarding Claim 2, Higuchi discloses a camera control unit (12, 72) for an endoscope of claim 1, wherein the control portion controls (CPU 46) such that to: set the switch to an off-state and block the power supply path in an adjustment period for the power supply so as to generate power having the required voltage according to the identification result ([0043] the CPU 46 instructs the power supply circuit 50 to stop supplying the electric power to the ROM 32),
and turn on the switch and establish conduction of the power supply path after the adjustment period ends (Figs.3-4B, [0046]-[0049] the CPU 46 instructs the power supply circuit 50 to supply each of the voltages to the CCD 30 based on the retrieved power control information 62, in the sequence and at the interval corresponding to the power control information 62).
Regarding Claim 4, Higuchi discloses a camera control unit (12, 72) for an endoscope of claim 2 further comprising: a memory that stores an adjustment value for causing the power supply to generate the power having the required voltage according to the identification result in the adjustment period (Figs.3-4B, RAM 47 stores a power control information table 60. The pattern (the sequence and the interval) for supplying the voltages differs depending on the type of the CCD 30. The power control information table 60 describes correspondence relations between the types of the CCD 30 and the patterns of supplying each of the voltages),
and wherein the control portion (CPU 46) controls turning of the switch after the adjustment value is stored in the memory (Figs.3-4B, [0038]-[0040] instruction from the CPU 46 to supply each of the voltages in the sequence and at the interval corresponding to the power control information 62), 
and the control portion (CPU 46) generates the power having the required voltage according to the identification result based on the adjustment value stored in the memory after the switch is turned on (Figs. 2 and 6-7, [0029] CPU connected to RAM 47 storing various programs and data necessary for the control, a work memory 48 for temporarily storing information necessary for the control, a power supply circuit 50 for supplying electric power to the electronic endoscope 10, and a micro switch 52 for detecting a connection of the electronic endoscope 10 are connected to the CPU 46).
Regarding Claim 7, Higuchi discloses an endoscope system (endoscope system 2) comprising: 
an endoscope (10, 70); and a camera control unit (12, 72) for the endoscope (10, 70), a plurality of various endoscopes each of which having different voltage requirement being connectable to the camera control unit ([0009]-[0014], various endoscopes with different types of imaging sensors by obtaining the power control information corresponding to the imaging sensor; the power control information includes information regarding each of the voltages),
the camera control unit (12, 72) includes: 
a power supply (50) that generates a required voltage for each of the plurality of the various endoscopes (10, 70) expected to be connected to the camera control unit (12, 72)([0033]-[0036], power supply circuit 50 with voltage supply sections 54 and 55 supply different voltages to the CCD 30);
(Figs. 2, RAM 47 with power control information table 60) that identifies the required voltage for one of the plurality of the various endoscopes (10, 70) connected to the camera control unit (12, 72) and outputs an identification result ([0029] A RAM of the processor stores a power control information table in which types of the CCD and power control information indicating methods of supplying each voltage to the CCD are related and stored);
a control portion (CPU 46) that controls the power supply in such a manner that power having the required voltage is generated according to the identification result ([0038] CPU 46 identifies the type of the CCD 30 of the connected electronic endoscope 10 based on the retrieved CCD information 34; the CPU 46 then instructs the power supply circuit 50 to supply each of the voltages to the CCD 30 based on the retrieved power control information 62);
a switch (micro switch 52) that is disposed on a power supply path connected to the power supply for adjustment when control of the power supply is carried out ([0029] a micro switch 52 for detecting a connection of the electronic endoscope 10 are connected to the CPU 46),
and is configured to alternate between conduction and blocking of the power supply path ([0030] micro switch 52 detects the connection with the electronic endoscope 10 from the ON/OFF of the contact terminal and inputs the detection result to the CPU 46);
and a voltage detecting portion (voltage supply section 56) that detects a voltage across the switch and output a detection result ([0034] when the contact with the electronic endoscope 10 is detected by the micro switch 52, the CPU 46 instructs the power supply circuit 50 to supply the electric power to the RON 32; Based on the instruction from the CPU 46, the power supply circuit 50 controls the communication voltage supply section 56 and supplies the electric power to the ROM 32),
wherein the control portion (CPU 46) adjusts an output voltage of the power supply in such a manner as to compensate for an amount of voltage drop due to the switch based on the detection result ([0034] when the contact with the electronic endoscope 10 is detected by the micro switch 52, the CPU 46 instructs the power supply circuit 50 to supply the electric power to the RON 32. Based on the instruction from the CPU 46, the power supply circuit 50 controls the communication voltage supply section 56 and supplies the electric power to the ROM 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US 20090209818) in view of Nemoto et al. (WO 2015019903).
Regarding Claim 3, Higuchi teaches the claimed invention as discussed above concerning claim 2, but does not teach wherein the control portion detects a breakdown of the power supply in the adjustment period. 
(operation control unit 11) detects a breakdown of the power supply in the adjustment period ([0048] when the PLL circuit 57 is not locked for a predetermined time or more, the time detection unit 62 determines that an abnormality has occurred in the system and generates a shutdown instruction signal. The shutdown instruction signal from the time detection unit 62 of the protection processing unit PRc3 is supplied to the power generating unit P3 via a switch PRS. The switch PRS is adapted to be controlled by the operation control unit 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Higuchi to have wherein the control portion detects a breakdown of the power supply in the adjustment period as taught by Nemoto et al. in order to provide plural protection modes switchable according to the type of the endoscope, and to prevent from overcurrent abnormal operation. ([0004]-[0007] of Nemoto et al.).
Regarding Claim 5, Higuchi teaches the claimed invention as discussed above concerning claim 2, but does not teach wherein the endoscope has a plurality of circuit components operated by a predetermined required voltage, the number of the power supplies, the number of the power supply paths, and the number of the switches correspond to the numbers of the circuit components, and the control portion causes a plurality of the power supplies to sequentially generate power having the required voltage in accordance with a predetermined sequence. 
Nemoto et al. teach wherein the endoscope has a plurality of circuit components operated by a predetermined required voltage ([0011] endoscope 20 has scope circuits 21 to 23 which are target circuits for power supply operated by receiving power supply), 
the number of the power supplies ([0014] a plurality of power generation units P1, P2…), 
the number of the power supply paths (figure 1), 
and the number of the switches correspond to the numbers of the circuit components (figure 1, [0015] protection circuits PR1-PR3 with one or more protection processing sections with mutually different protection modes), 
and the control portion (operation control unit 11) causes a plurality of the power supplies to sequentially generate power having the required voltage in accordance with a predetermined sequence ([0061]-[0062] operation control unit 11 may detect a course of a predetermined sequence and change the protection mode; [0067]-[0069] a protection mode for each power generating unit is fixedly decided based on a scope ID. The protection mode of each power generating unit can be changed according to elapse of a predetermined time period or a course of a predetermined sequence).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Higuchi to have wherein the endoscope has a plurality of circuit components operated by a predetermined required voltage, the number of the power supplies, the number of the power supply paths, and the number of the switches correspond to the numbers of the circuit components, and the control portion causes a plurality of the power supplies to sequentially generate power having the required voltage in accordance with a predetermined sequence as 
Regarding Claim 6, the modified device of Higuchi and Nemoto et al. teach the claimed invention as discussed above concerning claim 5, and Nemoto et al. teach wherein the control portion (operation control unit 11) temporarily stops all of outputs of the plurality of the power supplies before the switches are turned on by the control portion ([0028] the variable regulator 32 stops the output when the determination result indicating the abnormality from the abnormality detection circuit 33 is input to the control end by the overcurrent protection switching circuit 34; and when the input of the determination result indicating the abnormality stops, the output is changed it is supposed to resume).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20050010081			Doguchi et al.
US 20130150668			Kanno et al.
US 20130141557			Kawata et al.
US 20130265403			Okawa et al.
Doguchi et al. (US 20050010081) discloses an endoscope apparatus further comprises a memory in which a plurality of pieces of information on the accumulation period during which charges are accumulated in the solid-state image-pickup device is 
Kanno et al. (US 20130150668) discloses an endoscope apparatus includes: a plurality of connection portions to which an endoscope can be connected, respectively. The identification portion 15 of the endoscope apparatus 10B includes a reference resistance 15R of a predetermined resistance value R1, a voltage application portion (not shown) that applies a predetermined voltage VCC, an AD converter 15B, and an ID judgement portion 15C. The AD converter 15B converts an inputted voltage signal into a digital signal, and the ID judgement portion identifies the kind of endoscope based on the digital signal received from the AD converter 15B.  (See figures 2-3 and [0065]).
Kawata et al. (US 20130141557) discloses an adapter for endoscope including: an image pickup device driving signal generation circuit; an image signal output circuit; an endoscope identification information reception circuit receiving endoscope ID information; a ROM storing adapter ID information about the adapter; a flash memory storing parameters for adjustment; and a control section performing control to store the parameters for adjustment into the flash memory according to a command from a processor to write the parameters for adjustment, and read the parameters for adjustment stored in the flash memory and output the parameters for adjustment stored 
Okawa et al. (US 20130265403) disclose an endoscope including a processor 4 which includes a power supply circuit 27 that generates a power supply having a plurality of different power supply voltages required for operations of the image pickup device and the like.  (See figure 3 and [0115]-[0121]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571}272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795